Citation Nr: 0718764	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-39 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for bilateral inguinal hernias, postoperative. 

2.  Entitlement to a compensable disability rating for a 
hydrocele of the left testicle. 

3.  Entitlement to a compensable rating for neuralgia of the 
left inguinal/thigh area.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the RO sent the veteran an August 2003 letter 
describing evidence necessary to substantiate his claim, that 
letter addressed the requirements to prove a service 
connection claim instead of the increased rating claim that 
the veteran had filed.  In addition, the letter did not 
invite the veteran to provide VA with any evidence in his 
possession that pertained to the claim.  Thus, proper notice 
must be sent to the veteran.  

In addition, the veteran's claim contained a request to 
obtain his medical treatment records from the Ralph H. 
Johnson VA Medical Center in Charleston, South Carolina, and 
from the Savannah Clinic in Savannah, Georgia.  Although VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006)), nothing in the claims folder 
indicates that the RO requested the VA treatment records.  VA 
medical treatment records are deemed to be within the control 
of VA and should have been included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining all such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the record is not clear concerning the basis for the 
current evaluation of the veteran's service-connected 
disabilities.  Initially, service connection was granted for 
a bilateral herniorrhaphy in an April 1974 rating decision 
and a noncompensable rating was assigned under Diagnostic 
Code (DC) 7388.  In a September 1997 rating decision, the 
veteran's rating under DC 7338 for the disability of 
residuals of bilateral herniorrhaphy was increased to 
10 percent from April 7, 1997.  The veteran's service-
connected disabilities have been rated at 10 percent 
continuously since 1997, but the basis for the 10 percent 
rating has changed. 

A November 2000 decision continued the 10 percent rating for 
bilateral inguinal herniorrhapies under DC 7338.  In response 
to the veteran's appeal, a May 2002 rating decision was 
issued that changed how the veteran's disability was rated.  
In that May 2002 decision, the veteran was granted service 
connection for neuralgia of the left inguinal/thigh area as 
secondary to the veteran's service-connected hernias 
disability and a noncompensable rating was assigned from 
October 3, 2000, under DC 8730.  Service connection was also 
granted for a hydrocele of the left testicle as secondary to 
the veteran's hernias disability and a noncompensable rating 
was assigned from October 3, 2000, under DC 7599-7523.  The 
veteran's bilateral hernias rating was decreased to a 
noncompensable rating from October 3, 2000, and the name of 
the disability was changed to bilateral inguinal hernias, 
postoperative.  Finally, pursuant to 38 C.F.R. § 3.324, the 
veteran was assigned a 10 percent rating because he was 
suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities were of compensable degree under the rating 
schedule.  As a result of this decision, while the manner in 
which the rating was determined changed, the veteran's 
combined rating remained 10 percent.  A May 2002 statement of 
the case continued the newly-assigned noncompensable rating 
for the disability of bilateral inguinal hernias, 
postoperative and the veteran failed to file a timely 
substantive appeal.  

The veteran sent the RO a Form 9 which was received in 
May 2003, long after the time had expired for appealing the 
decision on the prior increased rating claim.   The RO 
treated that form as a claim for an increased rating for all 
three of the veteran's service-connected disabilities arising 
from his inservice hernias surgeries.  In February 2004, the 
RO issued a rating decision that increased the rating for the 
bilateral inguinal hernias, postoperative, to 10 percent from 
May 13, 2003 and continued the noncompensable ratings for the 
disabilities of a hydrocele of the left testicle and of 
neuralgia of the left inguinal/thigh area.  Since the 
veteran's disabilities arising from his hernias were no 
longer all noncompensable, the RO eliminated the 10 percent 
rating under 38 C.F.R. § 3.324 that had provided compensation 
for multiple, noncompensable ratings.  Once again, as a 
result of the February 2004 decision, while the manner in 
which the rating was determined changed, the veteran's 
combined rating remained 10 percent.  

The veteran appealed the February 2004 rating decision.  In 
the November 2004 statement of the case, the RO again kept 
the combined rating at 10 percent but changed the manner of 
determining the veteran's disability rating.  The rating for 
a hydrocele of the left testicle was continued as a 
noncompensable rating.  The RO also indicated that neither 
the veteran's neuralgia warranted a 10 percent rating under 
the criteria of DC 8730 nor the veteran's "bilateral 
hernias" warranted a compensable rating "by themselves" 
under the criteria of DC  7338.  But the RO indicated that it 
was "incorporating" the neuralgia of the left 
inguinal/thigh area "with the veteran's bilateral hernia 
disability" and that a 10 percent evaluation was assigned 
for that disability on the basis that the disability picture 
for the hernia disability more closely approximated the 
criteria for a 10 percent rating.  

Although the Reasons and Bases section of the November 2004 
statement of the case made clear that the disability rating 
for this newly-combined disability would be 10 percent, in 
the decision portion of the statement of the case, the RO 
erroneously reported that the evaluation of bilateral 
inguinal hernias, postoperative, was reduced to 0 percent 
disabling.  Moreover, while the RO indicated that the 
veteran's code sheet would be changed to reflect that change 
in disabilities, the claims folder contains no new code 
sheet.  

Moreover, neither the February 2004 rating decision that is 
the basis of this appeal nor the November 2004 SOC indicated 
why the 10 percent rating under 38 C.F.R. § 3.324, assigned 
by the May 2002 rating decision, was not continued, rather 
than assigning a 10 percent rating using DC 7338, 
particularly in light of the discussion in the November 2004 
SOC.  If a supplemental statement of the case (SSOC) is 
issued, and if the medical evidence obtained after the 
required development of the case does not squarely result in 
a compensable rating by applying the relevant criteria of the 
rating schedule, the SSOC should include a discussion 
explaining why the February 2004 rating decision made this 
change and/or why the current 10 percent rating should not be 
assigned under 38 C.F.R. § 3.324 rather than DC 7338.  
Moreover, the veteran has stated that he is seeking an 
increased rating because his pain has increased and he 
believes that VA has not adequately considered that pain in 
its evaluation.  Accordingly, if an SSOC is issued, address 
in it the veteran's pain.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice of the 
evidence necessary to substantiate his 
increased rating claim and invite him to 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at all VA hospitals 
and other VA medical facilities (including 
the Ralph H. Johnson VA Medical Center in 
Charleston, South Carolina, and the 
Savannah Clinic in Savannah, Georgia), as 
well as medical records from the private 
providers for whom the veteran supplies 
medical waivers.  Associate any evidence 
obtained with the claims folder. 

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case that includes a discussion explaining 
why the February 2004 rating decision 
changed the 10 percent rating from 
38 C.F.R. § 3.324 to DC 7338 and/or why 
the current 10 percent rating should not 
be assigned under 38 C.F.R. § 3.324 rather 
than DC 7338, as well as a discussion 
concerning the veteran's claim that his 
pain has increased.  After the veteran has 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




